Appellate Case: 21-6108        Document: 010110647120    Date Filed: 02/18/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 18, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 21-6108
                                                  (D.C. No. 5:18-CR-00260-SLP-51)
 RYAN PHILLIPS, a/k/a Spartan,                               (W.D. Okla.)

       Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

       Ryan Phillips has appealed from his sentence despite the appeal waiver in his

 plea agreement. The government now moves to enforce that waiver under United

 States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

 Phillips’s counsel responds that he is aware of no non-frivolous argument for

 overcoming the waiver and he has moved to withdraw. See Anders v. California,

 386 U.S. 738, 744 (1967). We gave Phillips an opportunity to file a pro se response,

 which he did. For the reasons explained below, we will grant the government’s

 motion to enforce the appeal waiver, grant counsel’s motion to withdraw, and dismiss

 this appeal.

       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6108    Document: 010110647120         Date Filed: 02/18/2022    Page: 2



       In December 2018, a grand jury in the Western District of Oklahoma indicted

 Phillips on various counts related to firearms and controlled substances. Phillips

 agreed to plead guilty to two of those counts: (1) possessing, with intent to distribute,

 500 grams or more of methamphetamine, and (2) possessing a firearm despite a

 previous felony conviction. He further agreed to waive his “right to appeal [his]

 sentence as imposed by the Court, including . . . the manner in which the sentence is

 determined.” Mot. to Enforce Appellate Waiver, Attach. 1 (“Plea Agreement”)

 ¶ 21(b). The waiver included an exception, however, permitting an appeal of “the

 substantive reasonableness of [his] sentence” if the district court imposed a sentence

 “above the advisory Guidelines range determined by the Court to apply to

 Defendant’s case.” Id.

       At the change-of-plea hearing, the district court conducted a thorough colloquy

 with Phillips. Phillips in turn asked questions, including to confirm that he could still

 appeal if the district court imposed an above-Guidelines sentence. Based on all this,

 the district court found that Phillips intelligently and voluntarily waived the rights he

 was giving up through his plea agreement. The district court therefore accepted the

 agreement.

       At sentencing, the district court sentenced Phillips to 204 months on the

 methamphetamine charge and 120 months on the firearms charge, to be served

 concurrently. This sentence was not above the advisory Guidelines range determined

 by the court to apply to Phillips’s case.



                                             2
Appellate Case: 21-6108    Document: 010110647120        Date Filed: 02/18/2022      Page: 3



       Our first question when faced with a motion to enforce an appeal waiver is

 “whether the disputed appeal falls within the scope of the waiver.” Hahn, 359 F.3d

 at 1325. In his pro se response, Phillips points out that his Guidelines criminal

 history calculation went up by eight points based on the actual amount of

 methamphetamine involved (he says the court accepted 3,000 grams as the proper

 calculation) and the number of firearms involved (three). He compares this to the

 charges to which he pleaded—possessing 500 grams or more of methamphetamine

 and illegally possessing (apparently) a single firearm—and asks, “Does the plea

 waiver still hold even though I was sentenced outside of my plea agre[e]ment?”

 Letter dated Feb. 3, 2022, at 1.

       Phillips was not sentenced outside of his plea agreement. The agreement

 contains no representations about Guidelines calculations other than the

 government’s agreement that Phillips deserved certain downward adjustments for

 acceptance of responsibility. The agreement explicitly states that the government

 “reserves the right to inform the United States Probation Office and the Court of the

 nature and extent of Defendant’s activities with respect to this case and all other

 activities of Defendant that the United States deems relevant to sentencing.” Plea

 Agreement ¶ 27. The parties also stipulated that “the amount of actual

 methamphetamine associated with Defendant’s relevant conduct in this case is 2,950

 grams,” id. ¶ 19, which appears to be what Phillips has in mind when he says that the

 court made its Guidelines calculation based on 3,000 grams. The agreement contains

 no similar stipulation to three guns, but Phillips withdrew an objection to the

                                            3
Appellate Case: 21-6108     Document: 010110647120       Date Filed: 02/18/2022    Page: 4



 presentence report’s relevant calculation, stating (through counsel) “one firearm,

 three, it doesn’t matter.” R. vol. III at 5.

        In any event, Phillips’s appeal waiver “encompasses all appellate challenges to

 the sentence other than those falling within the explicit exception for challenges to

 upward departures.” United States v. Smith, 500 F.3d 1206, 1210 (10th Cir. 2007).

 The district court did not depart upward, so any other argument (such as about

 Guidelines calculations) “clearly fall[s] within the scope of the waiver.” Id. Indeed,

 Phillips explicitly gave up his right to appeal “the manner in which the sentence is

 determined.” Plea Agreement ¶ 21(b).

        We have independently reviewed the record and have found no other potential

 bases for avoiding the appeal waiver. Accordingly, we find that this appeal falls

 within the scope of the waiver.

        Normally, we would go on to inquire “whether the defendant knowingly and

 voluntarily waived his appellate rights” and “whether enforcing the waiver would

 result in a miscarriage of justice.” Hahn, 359 F.3d at 1325. But we need not address

 a Hahn factor that the defendant does not dispute, see United States v. Porter,

 405 F.3d 1136, 1143 (10th Cir. 2005), and Phillips does not raise any argument as to

 these factors. We deem him to concede that his waiver was knowing and voluntary

 and enforcing it would not result in a miscarriage of justice.

        In sum, we find this appeal falls within Phillips’s appeal waiver and no other

 Hahn factor counsels against enforcement of the waiver. We therefore grant the



                                                4
Appellate Case: 21-6108   Document: 010110647120       Date Filed: 02/18/2022      Page: 5



 government’s motion to enforce the waiver, grant Phillips’s counsel’s motion to

 withdraw, and dismiss this appeal.


                                           Entered for the Court
                                           Per Curiam




                                          5